Citation Nr: 0516991	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  02-13 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than May 26, 1998 
for the grant of service connection for cortical blindness as 
a result of a cerebrovascular accident and hypertension.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel




INTRODUCTION

The veteran had active military service from March 1970 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which granted service connection for 
cortical blindness as a result of a cerebrovascular accident 
and hypertension.  The effective date of the award was March 
26, 1998.  The veteran appealed the assigned effective date.  

The Board issued a decision in January 2004 that determined 
that an effective date earlier than March 26, 1998, for a 
grant of service connection for cortical blindness as a 
result of a cerebrovascular accident and hypertension was not 
warranted.  The veteran appealed this decision.  In November 
2004, the United States Court of Appeals for Veterans Claims 
(Court) granted a joint motion of the parties and vacated the 
Board's January 2004 decision.  The joint motion directed the 
Board to address discrepancies in the medical evidence.


FINDINGS OF FACT

1. VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal for an earlier effective date.

2.  On September 1, 1994, the veteran filed a claim for 
service connection for multiple disabilities, to include 
blindness.

3.  A VA progress note dated on December 31, 1996, is the 
first documented competent evidence relating the veteran's 
blindness to his service-connected residuals of a 
cerebrovascular accident.




CONCLUSION OF LAW

The requirements for an effective date of December 31, 1996, 
for the grant of service connection for cortical blindness as 
a result of a cerebrovascular accident and hypertension have 
been met.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§ 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

By a letter dated in April 2001, the RO advised the veteran 
of the essential elements of the VCAA.  The veteran was 
advised that VA would make reasonable efforts to help him get 
the evidence necessary to substantiate his claim for service 
connection, but that he must provide enough information so 
that VA could request any relevant records.  The veteran was 
advised of the evidence received.  The veteran was also asked 
to identify any additional information or evidence that he 
wanted VA to try and obtain.  The RO further requested that 
the veteran send any evidence to VA that might be pertinent 
to the claim.  The April 2001 letter fully provided notice of 
all four elements that were discussed above.  See Mayfield v. 
Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. Apr. 
14, 2005).

Because the veteran filed a notice of disagreement as to the 
effective date of the grant of service connection within one 
year of receiving notice of the original grant of service 
connection, the earlier effective date claim is considered to 
be a "downstream" issue from the original grant of service 
connection.  Grantham v. Brown, 114 F .3d 1156 (1997).  The 
VA Office of General Counsel promulgated an advisory opinion 
holding that separate notice of the VA's duty to assist the 
veteran and of his concomitant responsibilities in the 
development of his claims involving such downstream issues is 
not required when the veteran was provided adequate VCAA 
notice following receipt of the original claim.  VAOPGCPREC 
8-2003 (Dec. 22, 2003).

The November 2001 rating decision and September 2002 
Statement of the Case (SOC) collectively notified the veteran 
of the relevant laws and regulations and essentially advised 
him of the evidence necessary to substantiate his claim for 
an earlier effective date.  The September 2002 SOC 
specifically set forth the regulations pertaining to VA's 
duty to assist, thus notifying the veteran of his and VA's 
respective obligations to obtain different types of evidence.  
These documents also advised the veteran of the evidence of 
record, adjudicative actions taken, and of the reasons and 
bases for denial.  

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Consequently, the VA has satisfied 
its "duty to notify" the veteran.

VA and non-VA treatment records have been obtained.  Records 
from the Social Security Administration are also of record.  
The veteran has not identified any outstanding records that 
would be pertinent to the claim on appeal.  The Board 
therefore finds that VA has satisfied its duty to notify 
(each of the four content requirements) and the duty to 
assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2004) 
(2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, No. 02-1077, slip op. at 33 
(U.S. Vet. App. Apr. 14, 2005).  Indeed, the Board notes that 
the veteran has not claimed that VA has failed to comply with 
the notice or duty to assist requirements of the VCAA.

Analysis

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

The provisions of the law governing effective date of awards 
of benefits are clear. The effective date of an award is 
generally the date of receipt of a claim (or informal claim 
where appropriate), or the date entitlement arose, whichever 
is later. 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400.  More specifically, the effective date of an award of 
disability compensation for direct service connection is the 
day following separation from active service or the date 
entitlement arose, if the claim was received within one year 
after separation from service; otherwise, it is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 
3.400(b)(2)(i).

Service connection for hypertension was granted in May 1995.  
The effective date of the award was July 1972.  

On September 1, 1994, the veteran filed a claim for service 
connection the residuals a cerebrovascular accident secondary 
to his hypertension.  In support of his appeal, he submitted 
a May 1994 discharge summary from the San Juan VA Medical 
Center (VAMC) showing that he suffered a cerebrovascular 
accident on April 11, 1994.  Service connection for the 
residuals of the cerebrovascular accident was granted in 
March 1996.  The RO held that the evidence established that 
the veteran's cerebrovascular accident was secondary to his 
service connected hypertension.  The effective date of the 
award was April 11, 1994.

The veteran's September 1, 1994 claim included a claim for 
service connection for blindness as a result of his 
hypertension and cerebrovascular accident.  The evidence 
submitted in support of the claim included an August 1994 
ophthalmology examination, which indicated that the veteran 
suffered from reduced vision in both eyes, 20/400 in the 
right eye and only light perception in the left eye.  The 
diagnosis was high myopia and status post retina surgery.  A 
March 1995 examination report diagnosed the veteran as being 
legally blind and status post-bilateral retinal detachment.  
A VA treatment note dated in May 1995 indicates the veteran 
is legally blind with a history of bilateral retina 
detachment treated with surgery.  

The RO sought an opinion as to the nature of the veteran's 
blindness.  A VA ophthalmologist opined in August 1996 that 
the veteran's blindness was caused by a myopic condition, and 
that arterial hypertension was not related to the veteran's 
retina detachment or the loss of vision.  The opinion was 
based on a review of the claims folder and the veteran's 
outpatient treatment records.  

The veteran underwent a VA eye examination in May 1998.  
Following a review a record and physical examination, the 
veteran was diagnosed as having cortical blindness secondary 
to cerebrovascular accident and bilateral optic neuropathy.  
The examiner was the same examiner who rendered the August 
1996 opinion.  The RO asked this examiner to reconcile his 
opinion from August 1996 with his diagnosis in May 1998.  In 
an opinion dated in August 1999, the examiner opined that the 
veteran suffered from myopic changes in both eyes and a 
retinal detachment in the left eye that are not related to 
hypertension, but that the veteran also suffered from optic 
nerve atrophy, which may be a vascular condition related to 
hypertension.  The examiner stated that both conditions were 
responsible for part of the visual loss.  He indicated that 
there had been no evidence of optic atrophy when he conducted 
his August 1996 evaluation.

An additional opinion was requested by the RO for the purpose 
of clarifying the medical evidence opinions.  In an opinion 
dated in October 2001, a VA examiner concluded that 
superimposed vascular ocular pathology leading to bilateral 
optic nerve atrophy, which during 1998-1999 resulted in right 
eye blindness, was most likely due to service-connected 
disability.  The examiner noted that the veteran's left eye 
blindness existed prior to 1995 and was due to non-service-
connected factors.  She added it would be practically 
impossible to determine any further aggravation by optic 
nerve atrophy.

By a rating action dated in November 2001, the RO granted 
service connection for loss of vision secondary to 
hypertension and cerebrovascular accident.  The RO assigned 
an effective date of May 26, 1998.  The RO held the report of 
May 26, 1998, VA examination was the first date that it was 
shown the veteran's vision loss was related to his 
hypertension.  The veteran appealed the effective date.  He 
contends that the effective date of the award should have 
been April 11, 1994, which was the day he suffered his 
cerebrovascular accident.  He said he was seeing well with 
both eyes prior to his stroke.  

The effective date of an award of service connection is the 
date entitlement arose, or the date of claim whichever is 
later.  38 C.F.R. § 3.400.  Service connection for cortical 
blindness, in this case, was granted on a secondary basis.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service connected 
disability.  38 C.F.R. § 3.310(a) (2004); Allen v Brown, 7 
Vet. App. 439 (1995) (en banc).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The veteran's claim for service connection for cortical 
blindness as a result of a cerebrovascular accident and 
hypertension required not only evidence of blindness but also 
medical evidence establishing a relationship between his 
blindness and his hypertension and cerebrovascular accident.  
The fact that the veteran may have been blind in both eyes or 
suffered optic atrophy at some earlier date is only one part 
of the two part service connection equation.  The Board must 
therefore look as to when it was first factually 
ascertainable that there was an etiological relationship 
between the veteran's blindness and his hypertension and 
cerebrovascular accident.  When this date is established, the 
Board will then be able to determine the effective date of 
the grant of service connection.  In other words, the date 
when it is shown that the veteran's diagnosed blindness/optic 
atrophy was medically linked to a service connected 
disability will be the date when entitlement arose.

Outpatient treatment records from the San Juan VAMC dated 
between April 1994 and May 1998 have been considered.  A 
progress note dated on December 31, 1996, appears to address 
the etiology of the blindness.  Specifically, following a 
physical examination of the veteran, a VA ophthalmologist 
diagnosed the veteran as being "blind secondary to his 
cerebrovascular accident condition;" optic nerve atrophy was 
also diagnosed.

Resolving all doubt in the veteran's favor, the December 31, 
1996, progress note establishes that the veteran's blindness 
is the result of his cerebrovascular accident.  As this 
progress note is the first medical record that makes such a 
determination, the Board finds December 31, 1996, is the 
correct date for establishing when the veteran's entitlement 
to service connection arose.  An effective date of December 
31, 1996, for the grant of service connection for optic nerve 
atrophy related to hypertension and cerebrovascular accident 
is therefore warranted.  38 C.F.R. § 3.400 (2004).  

In so deciding, the Board finds that the evidence of record 
disfavors the assignment of an effective date for service 
connection earlier than December 31, 1996.  There is simply 
no competent medical evidence linking the veteran's blindness 
and/or optic atrophy to his hypertension or cerebrovascular 
accident prior to that date.  Indeed, the August 1996 VA 
examination report indicated that the veteran's blindness was 
due to myopic changes and a detached retina, and specifically 
found that there was no link to hypertension.  As discussed 
above, the fact that the veteran may or may not have been 
diagnosed as having optic atrophy or blindness earlier than 
December 31, 1996, is irrelevant.  The grant of service 
connection for cortical blindness required a medical 
determination that there was a causal relationship between 
the veteran's cardiovascular disease and his blindness.  
Prior to December 31, 1996, there was no competent evidence 
linking the veteran's blindness to a service-connected 
disability, and, in fact, there was clinical evidence that 
attributed his vision loss to non-service-connected 
disabilities.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991) (the Board must consider only independent medical 
evidence to support findings and is not free to substitute 
its own judgment for that of such an expert).

Finally, the Board notes that the Joint Motion for Remand 
makes reference to a medical progress note dated on February 
21, 1996, which addresses the relationship between the 
veteran's blindness and his cerebrovascular accident.  In a 
letter dated in March 2005, the veteran, through his 
attorney, also refers to this February 1996 progress note 
that contains "a diagnosis of 'blind secondary to CVA'."  
The Board has reviewed the claims file in great detail and is 
unable to locate such a record.  In this regard, the Board 
believes that the veteran's attorney may have misread the 
date of the December 31, 1996 progress note, which contains 
the identical quote.  The date on progress note is not quite 
legible.  However, the Board considers its reading of the 
progress note as being dated on December 31, 1996, is 
accurate because the note makes reference to an earlier 
October 1996 eye appointment.


ORDER

An effective date of December 31, 1996, for the grant of 
service connection for cortical blindness as a result of 
service-connected residuals of a cerebrovascular accident is 
allowed, subject to the regulations governing the award of 
monetary benefits.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


